                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                          Richmond Division

UNITED STATES OF AMERICA,

             Plaintiff,
v.                                            Criminal No. 3:06CR387
                                              Hon. Robert E. Payne

LAMONT E. MCCORD,

             Defendant.

STATEMENT OF FACTS REGARDING DEFENDANT’S ADMINISTRATIVE
         REQUESTS FOR COMPASSIONATE RELEASE

      This statement of facts is submitted pursuant to an Order issued by this Court

concerning whether Mr. McCord has exhausted his administrative remedies in his

application for compassionate release pursuant to Section 608(b) of the First Step

Act, and 18 U.S.C. § 3582(c)(1)(A). ECF No. 177. In that Order, this Court directs

the parties to, among other things, “file an agreed statement of the facts with

supporting exhibits respecting the submission or submissions made by [McCord] to

the warden and the Warden’s response(s) thereto.”

      Mr. McCord entered guilty pleas to conspiracy to distribute a detectable

amount of heroin and 50 grams or more of cocaine base, in violation of 21 U.S.C. §

846 (Count 1); use of a firearm in furtherance of a drug crime causing the death of

another, in violation of 18 U.S.C. § 924(c), 924(j), and 2 (Count 2); and conspiracy to

use and carry a firearm in relation to a drug trafficking offense, in violation of 18

U.S.C. § 924(o) (Count 3).     This Court initially sentenced him to 360 months’

imprisonment as to Count 1, 180 months’ consecutive as to Count 2, and 240 months’



                                          1
as to Count 3, for a total sentence of 540 months’ imprisonment. That sentence was

eventually reduced to a total sentence of 324 months’ imprisonment. His projected

release date is September 5, 2029.

      Mr. McCord wrote a letter to the Court requesting compassionate release and

the appointment of counsel. That letter was filed on April 20, 2020. ECF No. 151.

This Court appointed counsel and directed the filing of a motion for compassionate

release on behalf of Mr. McCord. ECF No. 153. Counsel filed said motion on June 9,

2020. ECF No. 161. The government filed its opposition on June 18, 2020. ECF Nos.

166, 167.    The Court denied the motion, but allowed Mr. McCord to seek

reconsideration if he demonstrates that he exhausted his administrative remedies.

ECF No. 175.     Mr. McCord sought reconsideration, attaching a “Request for

Administrative Remedy” form, dated June 8, 2020, and the responding letter from

the Warden, dated July 10, 2020. ECF No. 176. As a result, this Court issued the

Order described above.

      Assistant U.S. Attorney Brian R. Hood has contact Regional Counsel with the

U.S. Bureau of Prisons to obtain the original requests for compassionate release

submitted by Mr. McCord.      To date, those documents have not been received.

However, the documents provided by Mr. McCord support the fact that he sought

compassionate release at least twice, and was denied twice. Attached as Exhibit 1

are two forms entitled “Request for Reduction in Sentence.” One is dated May 27,

2020 and signed by the Warden Bryan Dobbs. The other is dated June 4, 2020 and

is signed by someone else on behalf of Warden Dobbs. Both forms indicate that Mr.




                                        2
McCord sought compassionate release, but his request was denied.        Both forms

indicate that should Mr. McCord want to appeal the decision, he needed to submit a

BP-9 form.

      On June 8, 2020, Mr. McCord timely submitted a BP-9 to the Warden, which

is a “Request for Administrative Remedy.” That request was denied by the Warden

on July 10, 2020 in a form entitled “Request for Administrative Remedy—Part B

Response.” These documents are attached as Exhibit 2. In the Response, the Warden

indicated that Mr. McCord could appeal this denial to the Regional Director’s Office

within 20 days. There is no indication that Mr. McCord filed an appeal with the

Regional Director’s Office.

      Counsel respectfully requests that this Court allow for the record to be

supplemented upon the BOP Counsel’s response to the government’s request for

documents regarding Mr. McCord’s exhaustion of his administrative remedies.

Namely, the record is missing Mr. McCord’s initial requests, as well as whether he

filed an appeal with the Regional Director’s Office.

                                        Respectfully submitted,
                                        LAMONT E. MCCORD
                                        By:          /s/
                                              Counsel

Nia Ayanna Vidal, Esq.
Va. Bar # 48871
Assistant Federal Public Defender
Eastern District of Virginia
701 E. Broad Street, Suite 3600
Richmond, VA 23219
(804) 565-0875
(804) 648-5033 (fax)
Nia_Vidal@fd.org


                                          3
